United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  March 5, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-50832
                           Summary Calendar



                      UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

                           LAWRENCE W. FEW,

                                           Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. EP-01-CR-1195-2
                         --------------------

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

       Lawrence W. Few (Few) appeals his conviction on count three of

an indictment charging him under 18 U.S.C. § 1001 with knowingly

making false statements to the Federal Bureau of Investigation

(FBI) during its investigation into a grand jury leak.                Few

challenges the sufficiency of the evidence to convict him, attacks

the credibility of two key Government witnesses, and asserts that

the Government failed to prove the falsity of his statements to the

FBI.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     None of the trial witnesses “assert[ed] facts that the witness

physically could not have observed or events that could not have

occurred under the laws of nature.”          United States v. Gadison, 8
F.3d 186, 190 (5th Cir. 1993) (internal quotation marks, brackets,

and citation omitted).       Consequently, the jury was free to weigh

the credibility of the witnesses and choose which testimony to

credit as true.    See id. at 189-90.      There was sufficient evidence

to show that Few lied to the FBI.        Therefore, “viewing the evidence

and the inferences that may be drawn from it in the light most

favorable to the verdict, a rational jury could have found the

essential elements of [Few’s] offense[ ] beyond a reasonable

doubt.”     Id.   at   189   (internal    quotation   marks   and   citation

omitted).

     Few also argues that his acquittal on counts one and two for

conspiracy to obstruct and obstructing justice is inconsistent with

his conviction on count three, and, therefore, his conviction

should be reversed.     However, “inconsistent verdicts are not a bar

to conviction so long as there is sufficient evidence to support




                                     2
the jury’s determination of guilt.”                    United States v. Gieger, 190
F.3d 661,             664     (5th   Cir.   1999).   Therefore,   because   there   was

sufficient evidence to support Few’s conviction on count three, his

conviction may stand.                 Id.

          Accordingly, Few’s conviction is hereby AFFIRMED.




G:\opin-sc\02-50832.opn.wpd                     3